Broyles, C. J.
This was a suit against a county for damage to an automobile, alleged to have been caused by the negligence of the county in maintaining a defective bridge on a public highway. The facts of the case, as stated in the petition, failed to show any actionable negligence on the part of the county. Furthermore, the petition, properly construed (most strongly against the plaintiff), clearly showed that the plaintiff, by the exercise of ordinary care, could have avoided the injuries sued for. The court properly dismissed the petition, on general demurrer. Judgment affirmed.-

Luke and Bloodworth, JJ., concur.

P. Q. Bryan, for plaintiff,
cited: 126 Ga. 699; 15 Ga. App. 687.
J. 0. Gibson, for defendant,
cited: Civil Code (1910), §§ 384, 748, 4426; 116 Ga. 371; 106 Ga. 743, 747; 24 Ga. App. 717-18; 52 Ga. 538; 118 Ga. 200 (2); 61 Me. 292; 29 Ga. App. 624; 134 Ga. 69; 8 Ga. App. 229 (5); 74 Ga. 107.